There is no final judgment before us. The appeal is from so much of an order entered in the Supreme Court as limited the scope of depositions in an action of certiorari "to the subject of the truth or falsity of the charges upon which the suspension and removal of the prosecutor (appellant) were based."
The writ of certiorari, allowed after a rule to show cause, called up for review a resolution of the Hudson County Board of Taxation, suspending prosecutor-appellant as secretary of the Board, and a later "judgment" of the Board removing him from office as secretary. There was a motion by respondent before the court to vacate the allocatur, which was denied: and a motion to modify the allocatur and to discharge or modify the rule to take depositions. The court modified the rule as first above stated.
It is of course obvious that the order appealed from is purely an interlocutory one. The case book shows no decision on the merits: and no reasons appear to have been filed. Nothing is better settled, or more elementary, than that in actions at law, appeal corresponding to writ of error does not *Page 491 
lie until final judgment. Of the numerous cases on this point it suffices to cite Sautter v. Supreme Conclave, Order ofHeptasophs, 74 N.J.L. 608, and Allgair v. Hickman, 82Id. 369.
The appeal will be dismissed, with costs.
For dismissal — THE CHANCELLOR, PARKER, BODINE, HEHER, PERSKIE, PORTER, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 12.